DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 28 December 2021 fails to place the application in condition for allowance. 
Claims 1-20 are currently pending.
Claims 1-3 and 7-10 are currently under examination.
Claims 4-6 and 11-20 are currently withdrawn.
It is noted that since the Notice of Allowance mailed 18 April 2022 has been withdrawn, the restriction requirement amended in said action reverts back to the reverts back and the rejoinder does not occur. Thus, the restriction requirement instituted 9 July 2021 is herein maintained.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-…are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ono (JP 2011179103).
As to claims 1-3, Ono discloses a method for transforming at least part of a valve metal layer (aluminum as required by instant claim 2) into a template comprising a plurality of spaced channels aligned longitudinally along a first direction, the method comprising: 
	a first anodization step (Fig. 1) comprising anodizing at least part of the valve metal layer in a thickness direction to form a porous layer of valve metal oxide comprising a plurality of channels ([0027]), wherein each channel has channel walls aligned longitudinally along the first direction and has a channel bottom, and wherein the channel bottom is coated with a first insulating metal oxide barrier layer as a result of the first anodization step (See fig. 1 channels 13); 
	a protective treatment (Fig. 2 [0030]) which is discloses as a heat treatment at the melting point or less of the aluminum between 100 and 600°C ([0031]) which overlaps the instantly claimed range presented in claim 3
	a second anodization step after the protective treatment, wherein the second anodization step substantially comprises (Fig. 3 [0032]): 
		removing the first insulating metal oxide barrier layer from the channel bottoms;
		inducing anodization only at the bottoms of the plurality of channels; and
		creating a second insulating metal oxide barrier layer at the channel bottoms(See Fig. 3 which shows the change of the bottom of layer 12 to layer 14 at the bottom and the channel walls stay the same); 
	and an etching step in an etching solution, wherein the etching step removes the second insulating metal oxide barrier layer from the channel bottoms, and wherein the channel walls maintain hydrophobic surfaces at a conclusion of the etching step (Fig. 5). 
	Ono fail to explicitly disclose wherein the protective treatment induces hydrophobic surfaces to the channel walls and channel bottoms. However, Ono performs the same heat treatment at the same temperatures at those claimed and as evidenced by the instant specification, induce hydrophobic surface. Thus, the feature would have been either inherent or obvious to one of ordinary skill in the art to provide the appropriate surface features as desired.

As to claim 7, Ono discloses using sulfuric acid, hydrochloric acid, phosphoric acid, or NaOH to be used in the etching step ([0037]).
As to claim 8, Ono discloses using a surface tension adjusting agent in the etching solution (via using plural acids and an acetic anhydride absent further recitation at to what chemically the agent is).

As to claim 10, Ono further discloses wherein the first anodization step anodizes only a part of the valve metal layer in the thickness direction to form the template and a substrate supporting the template, and wherein the substrate comprises a remaining, non- anodized part of the valve metal layer. (See Fig. 1 where the anodization does not proceed through the entire thickness).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Ono, as applied to claim 1 above, and further in view of Tiwari et al (US 9,057,144 B2).
As to claim 9, Ono fail to explicitly disclose providing ultrasonic waves during the second anodization step.
	Tiwari discloses providing ultrasonic waves during anodization (Abstract, col. 7 lines 20-34).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used ultrasonic waves during anodization as taught by Tiwari in the method of Ono in order to provide uniform shapes of the dimensions of the pores and increase the rate of formations (Tiwari col. 4 lines 30-34).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795